Proceeding pursuant to Executive Law § 298 to review an order of *650the State Division of Human Rights, dated August 29, 1984, which dismissed the complaint on the basis of no probable cause.
Order confirmed and proceeding dismissed, with costs.
The determination of the State Division of Human Rights dismissing the petitioner’s complaint alleging age discrimination was supported by "sufficient evidence on the record considered as a whole” (Executive Law § 298; see also, Burlington Indus. v New York City Human Rights Commn., 82 AD2d 415, affd 58 NY2d 983; State Div. of Human Rights v Xerox Corp., 60 AD2d 763; State Div. of Human Rights v New York State Drug Abuse Control Commn., 59 AD2d 332; State Div. of Human Rights v Buffalo Auto Glass Co., 42 AD2d 678; Matter of Jwayyed v New York Tel. Co., 42 AD2d 663). Gibbons, J. P., Brown, Weinstein and Lawrence, JJ., concur.